       Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 1 of 8 Page ID #:1


 11     Sandra A. Crawshaw-Sparks, SBN 291101
        <scrawshaw@proskauer.com>
 22     PROSKAUER ROSE LLP
        2049 Century Park East, 32nd Floor
 33     Los Angeles, CA 90067-3206
        Telephone: (310) 557-2900
 44     Facsimile:   (310) 557-2193
 55     Attorney for Plaintiff
        National Academy of Recording Arts &
 66     Sciences, Inc.
 77
 88                          UNITED STATES DISTRICT COURT
 99                        CENTRAL DISTRICT OF CALIFORNIA
1010
1111    NATIONAL ACADEMY OF              )
        RECORDING ARTS & SCIENCES, INC., ) Case No.
1212    a Delaware corporation,          )
                                         )
1313                       Plaintiff,    ) COMPLAINT FOR DAMAGES
                                         )
1414                 v.                  )
                                         )
1515    FX GROUP, LLC, a Florida limited )
        liability company,               )
1616                                     )
                           Defendant.    )
1717                                     )
                                         )
1818
1919
2020
2121
2222
2323
2424
2525
2626
2727
2828
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 2 of 8 Page ID #:2



 1          Plaintiff, the National Academy of Recording Arts & Sciences, Inc. (the

 2 “Recording Academy®”), by its attorneys, Proskauer Rose LLP, for its complaint
 3 against defendant FX Group, LLC (“FX” or “Defendant”), alleges as follows:
 4                              NATURE OF THE ACTION

 5          1.    This is a complaint for breach of contract seeking damages arising out

 6 of Defendant’s material breach of the written Program Book Agreement
 7 (henceforth, the “Agreement”), executed by the Recording Academy and Defendant,
 8 entered into and effective as of June 18, 2018. A true and correct copy of the
 9 Agreement is attached as Exhibit A and is incorporated by reference.
10          2.    Under section 2(a) of the Agreement, Defendant guaranteed that it

11 would pay to the Recording Academy a minimum amount of One Hundred and
12 Twenty-Five Thousand Dollars ($125,000) in the following manner: Sixty-Two
13 Thousand Five Hundred Dollars ($62,500) to the Recording Academy on or before
14 September 31, 2018; and Sixty-Two Thousand Five Hundred Dollars ($62,500) to
15 the Recording Academy on or before February 1, 2019.
16       3.    The Recording Academy received from Defendant only one payment of
17 Thirty-One Thousand Two Hundred and Fifty Dollars ($31,250) on March 27, 2019.
18       4.    Despite due demand by the Recording Academy, Defendant has
19 steadfastly failed and refused to honor its contractual obligations, and as a result, the
20 Recording Academy is entitled to recover of the Defendant the sum of Ninety-Three
21 Thousand Seven Hundred and Fifty Dollars ($93,750), less an adjustment agreed
22 upon by the parties in the sum of Seven Thousand Seven Hundred and Fifty Dollars
23 ($7,750), leaving the sum of Eighty-Six Thousand Dollars ($86,000) past due and
24 owing.
25          5.    The Recording Academy sent a final demand letter and a draft of the
26 Complaint to Defendant on October 16, 2019 demanding a response by October 30,
27 2019. As of the date of this filing, Defendant has failed to respond to the demand.
28

                                               2
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 3 of 8 Page ID #:3



 1                                      THE PARTIES

 2          6.    The Recording Academy is a Delaware not-for-profit corporation with

 3 its principal place of business located at 3030 Olympic Boulevard, Santa Monica,
 4 California 90404. The Recording Academy has over 18,000 members. For more
 5 than 60 years The Recording Academy has represented individuals who contribute
 6 to the creation and exploitation of recorded music, including recording artists,
 7 musicians, songwriters and record producers. Among other activities, The
 8 Recording Academy presents the annual GRAMMY® Awards, the only peer-
 9 presented awards that honor artistic achievement in the music industry.
10       7.    On information and belief, Defendant FX Group, LLC is a Florida

11 limited liability company with its principal place of business located at 309 South
12 Willow Avenue, Tampa, Florida 33606. Upon further information and belief,
13 Defendant creates and publishes special event program books and similar
14 publications.
15                             JURISDICTION AND VENUE
16          8.    This Court has subject matter jurisdiction over this action pursuant to
17 28 U.S.C. § 1332(a)(1) because: (i) the amount in controversy exceeds $75,000; and
18 (ii) the parties are citizens of different States.
19          9.    The Recording Academy is informed and believes, and on that basis
20 alleges, that this Court has personal jurisdiction over Defendant because: (i)
21 Defendant conducts business within the State of California and this judicial district;
22 (ii) the cause of action asserted in this Complaint arises out of Defendant’s contacts
23 with the State of California and this judicial district; and (iii) Defendant consented
24 to this Court’s jurisdiction for controversies arising out of the Agreement.
25          10.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
26 because: (i) a substantial part of the events giving rise to the claim occurred in this
27 judicial district; (ii) Defendant conducts business within the State of California and
28 this judicial district; (iii) Defendant has caused its product to be advertised,

                                                3
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 4 of 8 Page ID #:4



 1 promoted, and sold under the GRAMMY trademark within the State of California
 2 and this judicial district; (iv) the cause of action asserted in this Complaint arises out
 3 of Defendant’s contacts with the State of California and this judicial district; and (v)
 4 Defendant waived any objection to venue in this judicial district for controversies
 5 arising out of the Agreement.
 6                           FACTUAL ALLEGATIONS

 7 The Recording Academy and the Grammy Awards
 8      11. The Recording Academy has celebrated music through the GRAMMY

 9 Awards for more than 60 years, and it is the premier outlet for honoring
10 achievements in the recording arts and supporting the music community. The
11 annual GRAMMY Awards presentation ceremony brings together thousands of
12 creative and technical professionals in the recording industry from all over the
13 world.
14       12.      Today, the GRAMMY Awards is an internationally televised event that
15 attracts over 25 million viewers annually. Recipients of GRAMMY Awards at the
16 most recent ceremony held in February 2019 include some of the biggest names in
17 the music business, such as Childish Gambino, Kacey Musgraves, Lady Gaga,
18 Ariana Grande, Kendrick Lamar, Drake and Cardi B.
19          13.   The GRAMMY Awards ceremony is an exclusive, invitation-only
20 event. Attendees have traditionally received a program book—a 200-plus-page
21 glossy, celebratory souvenir guide to that year’s GRAMMY Awards ceremony.
22 The Recording Academy and FX Group, LLC
23          14.   In 2011, the Recording Academy and Defendant entered into an
24 agreement for the Defendant to design, create, manufacture, produce, sell and
25 distribute the program book for the 54th Annual GRAMMY Awards ceremony.
26          15.   Under the terms of their arrangement, the Recording Academy granted
27 Defendant the exclusive right to design, create, manufacture, produce, sell and
28 distribute the GRAMMY Awards program book for that year. The Recording

                                                4
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 5 of 8 Page ID #:5



 1 Academy provided intellectual property rights and content to Defendant, and
 2 Defendant sold advertising space in the program book. Defendant was entitled to
 3 keep all advertising revenue (subject to its payment obligations to the Recording
 4 Academy). In exchange, Defendant agreed to deliver the program books to the
 5 Recording Academy free of charge, pay the Recording Academy royalties on
 6 advertising sales, and pay the Academy a predetermined guaranteed amount, as
 7 stipulated in the agreement.
 8        16. The Recording Academy and Defendant entered into similar

 9 agreements for the years 2012, 2013, 2014, 2015, 2016 and 2017 for the Defendant
10 to design, create, manufacture, produce, sell and distribute the program book for the
11 55th, 56th, 57th, 58th, 59th, and 60th Annual GRAMMY Awards ceremonies.
12 The 61st Annual GRAMMY Awards
13          17.   Effective June 18, 2018, the Recording Academy and Defendant
14 entered into a new Agreement for Defendant to design, create, manufacture,
15 produce, sell and distribute the program book for the 61st Annual GRAMMY
16 Awards ceremony.
17      18. Pursuant to the Agreement, Defendant guaranteed that it would pay to
18 the Recording Academy a minimum amount of One Hundred and Twenty-Five
19 Thousand Dollars ($125,000) in the following manner: Sixty-Two Thousand Five
20 Hundred Dollars ($62,500) to the Recording Academy on or before September 31,
21 2018; and Sixty-Two Thousand Five Hundred Dollars ($62,500) to the Recording
22 Academy on or before February 1, 2019.
23          19.   Defendant failed to pay the Recording Academy anything on
24 September 31, 2018 or February 1, 2019.
25          20.   In response to the Recording Academy’s demands for payment,
26 Defendant requested that the Recording Academy allow Defendant to pay the
27 Recording Academy the amount due in four separate installments of Thirty-One
28 Thousand Two Hundred and Fifty Dollars ($31,250), on March 1, 2019, April 1,

                                              5
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 6 of 8 Page ID #:6



 1 2019, May 1, 2019 and June 1, 2019. In light of the parties’ longstanding
 2 relationship, the Recording Academy acquiesced.
 3          21.   Notwithstanding the payment schedule proposed by Defendant, to date,

 4 Defendant has made only one payment to the Recording Academy, on March 27,
 5 2019, in the sum of Thirty-One Thousand Two Hundred and Fifty Dollars
 6 ($31,250), and the Defendant as steadfastly failed and refused to pay the balance
 7 due.
 8          22.   On or about June 2, 2019, the Recording Academy credited the sum of

 9 Seven Thousand Seven Hundred and Fifty Dollars ($7,750) to the Defendant to
10 compensate Defendant for an ad sale that was disallowed by the Recording
11 Academy due to a conflict.
12      23. As of the date of this filing, Defendant owes the Recording Academy

13 the sum of Eighty-Six Thousand Dollars ($86,000).
14       24. Defendant has brazenly informed the Recording Academy that it will
15 not honor its obligations under the Agreement and pay the sum due and owing to the
16 Recording Academy unless the Recording Academy agrees to grant Defendant an
17 exclusive license to design, create, manufacture, produce, sell and distribute the
18 62nd Annual GRAMMY Awards program book.
19                                        COUNT I
20                              BREACH OF CONTRACT
21          25.   The Recording Academy repeats and realleges every allegation
22 contained in paragraphs 1–23 as though fully set forth herein.
23          26.   The Recording Academy and Defendant entered into the binding,
24 written Program Book Agreement effective as of June 18, 2018.
25          27.   Under sections 1(a) and (b) of the Agreement, the Recording Academy
26 granted Defendant the exclusive right to design, create, manufacture, produce, sell
27 and distribute the 61st Annual GRAMMY Awards program book.
28

                                              6
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 7 of 8 Page ID #:7



 1          28.   The Recording Academy has fully performed each and all of its

 2 obligations to Defendant under the Agreement.
 3       29. Under section 2(a) of the Agreement, Defendant agreed to pay the

 4 Recording Academy One Hundred and Twenty-Five Thousand Dollars ($125,000)
 5 in the following manner: Sixty-Two Thousand Five Hundred Dollars ($62,500) to
 6 the Recording Academy on or before September 31, 2018; and Sixty-Two Thousand
 7 Five Hundred Dollars ($62,500) to the Recording Academy on or before February 1,
 8 2019.
 9          30.   Defendant breached the Agreement by failing to pay the Recording

10 Academy anything on or before September 31, 2018 or February 1, 2019.
11      31. Defendant additionally failed to pay the Recording Academy in

12 compliance with the modified payment schedule proposed by Defendant.
13      32. Defendant’s breaches were material and willful.
14          33.   To date, Defendant has paid the Recording Academy the total sum of
15 Thirty-One Thousand Two Hundred and Fifty Dollars ($31,250).
16       34. Accounting for the Seven Thousand Seven Hundred and Fifty Dollar
17 (7,750) credit issued to the Defendant by the Recording Academy, the sum of
18 Eighty-Six Thousand Dollars ($86,000) is past due and owing to the Academy, and
19 the Academy has suffered damages as a result of Defendant’s breach in an amount
20 no less than Eighty-Six Thousand Dollars ($86,000) plus interest from and after the
21 date upon which said sum was due, plus pre- and post- judgment interest and
22 reasonable attorneys’ fees and costs as determined by the Court.
23                               PRAYER FOR RELIEF
24          WHEREFORE, The Recording Academy prays for judgment as follows:
25          1.    Awarding to the Recording Academy the sum of Eighty-Six Thousand
26 Dollars ($86,000) due to it under the Agreement;
27          2.    Awarding to the Recording Academy pre- and post-judgment interest;
28

                                             7
     Case 2:19-cv-10417 Document 1 Filed 12/09/19 Page 8 of 8 Page ID #:8



1           3.    Awarding to the Recording Academy its reasonable attorneys’ fees and

2 costs incurred in connection with this action; and
3        4.    Awarding to the Recording Academy such other and further relief as

4 the Court may deem just and proper.
5
6      DATED: December 9, 2019               Sandra A. Crawshaw-Sparks
7                                            PROSKAUER ROSE LLP
8
9
                                                 /s/ Sandra A. Crawshaw-Sparks
10                                                   Sandra A. Crawshaw-Sparks
11                                           Attorney for Plaintiff
                                             National Academy of Recording Arts &
12                                           Sciences, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
